Citation Nr: 0805279	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to a compensable rating for an umbilical 
hernia.

2.	Entitlement to a higher rating for spondylolisthesis, L5-
S1, with degenerative changes and radiculopathy, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The veteran served on active duty from May 1976 to July 1997.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the case 
was later transferred to the RO in New York, New York.


FINDINGS OF FACT

1.	The veteran has undergone several hernia repair surgeries 
to alleviate an incisional hernia, the most recent of which 
took place in November 2005.  

2.	Since that procedure, there is no confirmation of a 
recurrence of his incisional hernia.  He did however manifest 
post-operative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  

3.	The veteran does not manifest any incapacitating episodes 
of intervertebral disc syndrome as symptomatic of his 
spondylolisthesis, L5-S1.  There is no medical evidence 
documenting limited motion of the lumbar spine prior to the          
September 26, 2003 revision in rating criteria.  Since then, 
range of motion of            the thoracolumbar spine has not 
been limited to 30 degrees or less.  There is no additional 
neurological impairment of the service-connected low back 
disability for which a separate rating may be assigned.


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent rating for an umbilical 
hernia have been met.         38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 
(2007).

2.	  The criteria for a rating higher than 20 percent for 
spondylolisthesis, L5-S1, with degenerative changes and 
radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R.         § 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a June 2003 letter,            
as well as a November 2005 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The statement of the case informed 
the veteran of the specific rating criteria which would 
provide a basis for an increased rating.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.   VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claim was subsequently 
readjudicated in an April 2007 supplemental statement of the 
case.  The supplemental statement of the case provided 
adequate notice of how effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the June 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the written statement, dated in December 
2005, provided by the veteran details the effects the 
service-connected disabilities have had on his employability 
and daily life.  This statement further indicates an 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate a claim for a 
higher rating.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate a claim.  Id. slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the umbilical hernia and low back 
disability on employability and daily life, the Board does 
not view the disability at issue to be impacted by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  

Finally, the November 2005 SOC sets forth the rating criteria 
applicable to the right shoulder disability.  The veteran was 
accordingly made well aware of the requirements for increased 
ratings for this disability pursuant to the applicable rating 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  
 
Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A.	Umbilical Hernia

The veteran's service-connected umbilical hernia is presently 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, for a ventral hernia.  Pursuant to that 
diagnostic code, a 0 percent rating is assigned where there 
are wounds, postoperative, healed, no disability, belt not 
indicated.  A 20 percent rating is warranted for a small 
hernia, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  A 40 percent rating is warranted for a large hernia, 
not well supported by belt under ordinary conditions. The 
assignment of a 100 percent rating is warranted for a 
massive, persistent hernia, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable. 

Reviewing the evidence at hand, in May 2003 the veteran filed 
a claim for increased rating for a service-connected 
abdominal wall hernia.  The veteran then indicated that he 
had undergone four abdominal wall hernia surgeries over the 
past few years, and had just been informed the hernia had 
returned.   

In April 2004, the veteran underwent a fifth recurrent 
incisional hernia repair surgery at a private university 
clinic in Heidelburg, Germany (where the appellant then 
resided).

The August 2004 report of J. Baron, M.D., indicates the 
presence of a pronounced umbilical hernia.  There was an 
unremarkable scar measuring 10-cm running over its length.  
Intestinal loops were detected by auscultation.  There were 
was no indication of stenosis or tenderness.  The assessment 
was a recurring umbilical hernia with no acute adhesion.  

A private hospitalization report indicates another surgical 
procedure to repair an incisional hernia in November 2005.  
The repair was completed with a wire mesh course, and with 
satisfactory results.  

In a statement provided in connection with his January 2006 
substantive appeal,   the veteran identified the additional 
repair procedure of his ventral hernia which took place 
November 2005.  The appellant stated that the operating 
physician that performed his fifth surgery (in April 2004) 
had then recommended that he undergo a complete 
reconstruction of the abdominal wall because of weakness in 
that area. The appellant also described having utilized an 
abdominal supporting belt since his third repair surgery.  He 
reported having to significantly limit life activities and 
routines, and control sneezing and coughing out of concern 
that he would further damage his abdominal muscles.  He 
submitted photographs of the affected areas of the outward 
abdominal region.   
Records of VA outpatient treatment include an August 2006 
consultation for a report of abdominal discomfort following 
abdominal hernia repair in 2005.              Pain was 
present in the superficial muscle and not intraabdominal, and 
was worsened with some movement.  The veteran reported use of 
an abdominal binder.    A CT scan the following month 
revealed stigmata of ventral hernia repair with mesh in good 
anatomic position, with no herniation of bowel or 
intraperitoneal contents seen.  Minimal stranding within the 
midline anterior abdominal soft tissues was noted immediately 
anterior to the ventral hernia repair likely representing 
postsurgical changes.  

A VA examination for digestive disorders was conducted in 
March 2007.                 The veteran reported that during 
the last hernia repair procedure in November 2005, he had a 
mesh put in to prevent reoccurrence of his hernia, but after 
the surgery started to feel pain on his right upper quadrant.  
He stated the pain was there constantly, estimated at 7/10.  
It became worse when he bent over or turned his trunk.  There 
was no malignancy or peritoneal tuberculosis.  On objective 
examination, there were no signs of ventral hernia.  However, 
there was a point tenderness about 4-cm lateral to the 
incision site.  On auscultation, bowel sounds were present in 
all four quadrants.  There was some slight tenderness on 
palpation 4-cm lateral to the incision site.  There were no 
residuals of malignancy, and no signs of hepatosplenomegaly.

A CT scan was completed in connection with the examination.  
It showed numerous surgical clips that were seen in the 
region of the gastroesophageal junction consistent with prior 
surgery.  Again there were two hepatic cysts, both of which 
were unchanged.  The visualized portions of the liver, 
spleen, and bilateral adrenal glands appeared unremarkable.  
The VA examiner's diagnosis was that there         were no 
clinical signs of ventral hernia at that time.  However, the 
veteran had pain in the right upper quadrant that was as 
likely as not secondary to a previous surgery.  According to 
VA treatment notes, it was suspected that the additional 
complaints were related to mesh and previous ventral hernia 
repair.


On consideration of the medical evidence of record, it is 
determined that an increased rating of 20 percent for an 
umbilical hernia is objectively warranted.    The record of 
ongoing evaluation and treatment establishes a recurrent 
incisional hernia, existing from the May 2003 date of claim 
up until the most recent hernia repair surgery performed in 
November 2005.  Following this surgical procedure,   by all 
indication the umbilical hernia has not manifested again.  
Nonetheless, there is continuing post-operative pain and 
discomfort in the right upper quadrant which as the March 
2007 VA examiner explained, is likely related to the 
arrangement of the mesh utilized in the previous ventral 
hernia repair.  A CT scan during the examination revealed 
some additional post-surgical changes within the midline 
anterior abdominal soft tissues.  Furthermore, the veteran 
has consistently reported use of an abdominal binder and has 
worn one in the context of obtaining pertinent VA outpatient 
treatment, even if there is no formal physician's statement 
of record directly prescribing this treatment measure.  
Therefore, resolving reasonable doubt in the veteran's favor, 
based upon the recurrence of an umbilical hernia in advance 
of the November 2005 surgery, and post-operative residuals of 
that procedure,            the criteria for a 20 percent 
rating for an umbilical hernia are met.  38 C.F.R. § 4.3.         
It warrants further mention that the propriety of this 
increased evaluation having been demonstrated, there is no 
indication of a large hernia, not well-supported by a belt, 
or other more severe symptomatology that would warrant at 
least a 40 percent rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7339.

Accordingly, based upon these findings, a 20 percent rating 
for the veteran's service-connected umbilical hernia is 
granted.  

B.	Low Back Disability

The veteran's service-connected spondylolisthesis, L5-S1, 
with degenerative changes and radiculopathy, is evaluated as 
20 percent disabling, under the pertinent provisions for 
evaluating intervertebral disc syndrome.  

He filed the current pending claim for increased rating on 
May 8, 2003.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The criteria for evaluating intervertebral disc syndrome were 
initially revised effective September 23, 2002, codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  They were 
again revised effective September 26, 2003, and the 
applicable Diagnostic Code was renumbered.  See 38 C.F.R. § 
4.71a, DC 5243 (2007).

Effective September 23, 2002, 38 C.F.R. § 4.71a, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R.  § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations all other disabilities, whichever method results 
in the higher evaluation. 
 
The assignment of a rating on the basis of the total duration 
of incapacitating episodes proceeds as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted;  
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating; and if at least 6 weeks during the past             
12 months, a 60 percent rating.  38 C.F.R. § 4.71a.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
constantly present, or nearly so. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation 
of lumbar motion a 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion.  

Effective September 26, 2003, a lumbar disorder such as that 
presented in this case is evaluated under the general formula 
for back disorders.  The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  In this 
respect, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Where there is 
unfavorable ankylosis of the entire spine, a 100 percent 
rating is warranted.   

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the regulatory change.

Evidence of record includes the March 2004 report of Dr. J. 
Baron, indicating on MRI evaluation a first to second degree 
spondylolisthesis at L5 connected with a broad tear in the 
L5/S1 annulus fibrosis, and otherwise unremarkable spinal 
column.  An August 2004 report revealed objectively a 
properly aligned lumbar spinal column with abnormal 
straightening, tenderness over both sacrum, and         L1-L5 
cushioning pain.  Range of motion testing demonstrated 
passive flexion to  95 degrees, extension to 25 degrees, and 
active flexion to 90 degrees, extension to 20 degrees.  
Lateral movement was 25 degrees bilaterally actively, and 23 
degrees bilaterally passively.  Rotation was 35 degrees 
bilaterally actively, and 33 degrees bilaterally actively.  
Neurological status of the lower extremities showed no motor 
deficits, and mild hypesthesia in dermatome S1 on both sides.  
The diagnosis          was spondylodesis with residual 
spondylolisthesis and herniated L5/S1 disc,          
following L5/S1 fusion; and degenerative lumbar spinal column 
syndrome with   S1-radiculopathy on both sides with no long-
term motor deficits, performance insufficiency.    

On VA examination of the spine in March 2007, the veteran 
complained of constant low back pain with radiation to the 
lower extremities, right more so than left side.  He denied 
any history of incapacitating episodes over the past year.  
He also denied using a cane or other assistive devices.  He 
stated that he utilized an abdominal support for his 
umbilical hernia, which also helped to decrease back pain.              
Upon physical examination, no gross muscular atrophy or spasm 
was appreciated.  Range of motion testing for the 
thoracolumbar spine established forward flexion to 80 degrees 
with pain at 70 degrees, extension to 15 degrees with pain at 
10 degrees, lateral bending 15 degrees bilaterally with 
discomfort at 15 degrees more so over the right paravertebral 
region and a donor site iliac crest bone graft.  After three 
repetitions of flexion, extension, lateral bending and 
lateral rotation the veteran complained of increased pain.  
There was decreased motion in all planes consisting of 
forward flexion to 70 degrees, extension to 10 degrees, 
lateral bending               10 degrees bilaterally, and 
lateral rotation 25 degrees.  There was fatigability and lack 
of endurance but no gross incoordination.  Deep tendon 
reflexes in the lower extremities were generally normal, 
except for right Achilles reflex which could not be 
appreciated.  Sensation was intact and symmetrical in both 
lower extremities.  The diagnosis rendered was intervertebral 
disc syndrome, lumbar spine, with post-laminectomy/fusion 
fifth lumbar-first sacral, and chronic pain syndrome with MRI 
reporting mild to moderate lumbar spinal stenosis.  

Contemporaneous VA outpatient records dated that month 
identify the veteran's complaints of pain in the lower back, 
at times radiating in either extremity past the knee into the 
calf.  Neurologically by gross examination no deficits were 
noted.  The impression was residuals of L5/S1 fusion for 
spondylolisthesis.

When reviewing the preceding medical findings in view of the 
applicable rating criteria, the present assigned 20 percent 
rating remains the best substantiated evaluation for the 
veteran's service-connected low back disability.  During the 
entire relevant timeframe for rating purposes, there is no 
objective indication of any incapacitating episodes of 
intervertebral disc syndrome.  Rather, on a March 2007 VA 
examination of the spine the veteran expressly denied having 
had such episodes.  Considering as well the alternative bases 
upon which intervertebral disc syndrome may be evaluated, 
limitation of motion of the thoracolumbar spine is one 
potential foundation.  For the time period prior to the 
September 26, 2003 regulatory revision, there is no pertinent 
medical evidence in this regard.  Since the revision, 
however, range of motion of the lumbar spine was at worst 
forward flexion to 70 degrees and extension to 10 degrees, 
even when accounting for additional limitation from pain, 
weakness, fatigue and other factors involving functional 
loss.  DeLuca.  This corresponds to no more than a 10 percent 
rating under the revised criteria for evaluating lumbosacral 
strain based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The record does not otherwise 
demonstrate the basis for a separate evaluation for 
neurological impairment at any point, under Diagnostic Code 
5293 effective prior to September 26, 2003,              or 
general principles permitting separate ratings for distinct 
manifestations of disability.  38 C.F.R. § 4.14.  While on 
recent examination there was a diminished right Achilles 
reflex and reported radiation of low back pain, sensory 
examination in the lower extremities was normal, and no 
formal diagnosis of a neurological disorder as the 
consequence of a back disorder was confirmed.

Accordingly, the proper evaluation remains that of 20 percent 
for the veteran's spondylolisthesis, L5-S1.  Hence, his claim 
for an increased rating must be denied.  Since the 
preponderance of the evidence weighs against the claim, the 
benefit of  the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski,           1 Vet. App. 49 
(1990).


ORDER

Entitlement to a 20 percent rating for an umbilical hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a higher rating than 20 percent for 
spondylolisthesis, L5-S1, with degenerative changes and 
radiculopathy, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


